United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1608
                                   ___________

Hugh Ryan Garth,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Reis Environmental; Wise El Santo Co., *
Inc.,                                  * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                 ___________

                             Submitted: June 9, 2006
                                Filed: June 14, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

     Hugh Ryan Garth appeals the district court’s1 adverse grant of summary
judgment in his Title VII employment-discrimination suit against his former
employer, Reis Environmental, and its corporate parent, Wise El Santo Co., Inc.
Having carefully reviewed the record, see Kincaid v. City of Omaha, 378 F.3d 799,
803-04 (8th Cir. 2004) (de novo standard of review), we agree with the district court



      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
that there is no genuine issue of material fact and defendants are entitled to judgment
as a matter of law. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-